141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.ST. PAUL FIRE AND MARINE INSURANCE COMPANY, a Minnesotacorporation, Plaintiff-Appellee,v.National Real Estate Clearinghouse, District Inc., anIllinois corporation;  of Minnesota.  Defendant,George W. Dress, a citizen of the State of Washington,Defendant-Appellant.
No. 97-2054MN.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 13, 1998.Decided Feb. 20, 1998.

Before FAGG, JOHN R. GIBSON, and MURPHY, Circuit Judges.
PER CURIAM.


1
This diversity-based declaratory judgment action concerns a coverage dispute between St. Paul Fire and Marine Insurance Company (St.Paul) and George W. Dress.  Contrary to Dress's view, the district court held that St. Paul was not obligated to defend or indemnify its insured against Dress's claim.  Because this is a diversity case, we review de novo questions of state law.  After reviewing the record and the parties' briefs, we are satisfied the district court correctly applied the controlling state law and properly resolved the issues.  Because an extended opinion by this court would have no precedential value in this diversity case, we affirm the judgment substantially for the reasons stated in the district court's memorandum opinion and order.  See 8th Cir.  R. 47B.